
	
		II
		111th CONGRESS
		1st Session
		S. 1608
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 6, 2009
			Ms. Stabenow (for
			 herself, Mr. Brown,
			 Mrs. Gillibrand, and
			 Mr. Franken) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To prepare young people in disadvantaged
		  situations for a competitive future.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Reengaging Americans in Serious
			 Education by Uniting Programs Act.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purpose.
					Sec. 3. Definitions.
					Sec. 4. Grants authorized.
					Sec. 5. Application.
					Sec. 6. Priority.
					Sec. 7. Selection criteria.
					Sec. 8. Use of funds.
					Sec. 9. Accountability, performance measures, and
				evaluation.
					Sec. 10. Technical assistance and best practices.
					Sec. 11. Authorization of appropriations.
				
			2.PurposeThe purposes of this Act are—
			(1)to prepare young people in disadvantaged
			 situations for a competitive future; and
			(2)to challenge and support young people who
			 have dropped out of secondary school to—
				(A)attain a secondary school diploma;
				(B)attain a 2-year or 4-year credential from a
			 recognized postsecondary educational institution, an industry recognized
			 credential, or certification from a registered apprenticeship program;
			 and
				(C)secure and succeed in a family-supporting
			 career.
				3.DefinitionsIn this Act:
			(1)DisabilityThe term disability has the
			 meaning given the term in section 3 of the Americans with Disabilities Act of
			 1990 (42 U.S.C. 12102).
			(2)Eligible entityThe term eligible entity means
			 a partnership that includes—
				(A)a mayor, or appropriate chief executive
			 officer of general purpose local government, of the community to be assisted
			 under the grant awarded under section 4;
				(B)a representative of—
					(i)each local educational agency serving the
			 community to be assisted under the grant;
					(ii)the local juvenile justice system serving
			 the community;
					(iii)the local criminal justice system serving
			 the community;
					(iv)the local workforce system serving the
			 community;
					(v)the local housing agency serving the
			 community;
					(vi)the local mental health agency serving the
			 community; and
					(vii)the local child welfare agency serving the
			 community;
					(C)a representative of a State agency serving
			 youth in the community to be assisted under the grant;
				(D)not less than 1 representative of an
			 institution of higher education, which may include a community college;
				(E)a representative of—
					(i)a local secondary school;
					(ii)not less than 1 community-based
			 organization;
					(iii)a public or private, nonprofit agency
			 providing services to young people;
					(iv)a labor management committee; and
					(v)a business; and
					(F)young people in disadvantaged situations,
			 and parents or caregivers of young people in disadvantaged situations.
				(3)Federal Youth Development
			 CouncilThe term
			 Federal Youth Development Council means the Federal Youth
			 Development Council established under the Tom Osborne Federal Youth
			 Coordination Act (Public Law 109–365; 120 Stat. 2594).
			(4)Homeless children and youthsThe term homeless children and
			 youths has the meaning given the term in section 725 of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a).
			(5)In a disadvantaged situationThe term in a disadvantaged
			 situation, when referring to an individual, includes an individual
			 who—
				(A)has left secondary school without obtaining
			 a secondary school diploma;
				(B)is attending secondary school and is at
			 risk of leaving secondary school without obtaining a secondary school diploma;
			 or
				(C)(i)has a secondary school diploma or its
			 recognized equivalent; and
					(ii)faces a barrier to employment or does not
			 have the skills to obtain employment or enter postsecondary education.
					(6)Institution of higher
			 educationThe term
			 institution of higher education has the meaning given the term in
			 section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
			(7)One-stop centerThe term one-stop center means
			 a one-stop center described in section 134(c) of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2864(c)).
			(8)Postsecondary educationThe term postsecondary
			 education means—
				(A)a 4-year program of instruction, or not
			 less than a 1-year program of instruction that is acceptable for credit toward
			 a baccalaureate degree, offered by an institution of higher education;
			 or
				(B)a certificate or registered apprenticeship
			 program at the postsecondary level offered by an institution of higher
			 education or a nonprofit educational institution.
				(9)Registered apprenticeship
			 programThe term
			 registered apprenticeship program means an industry skills
			 training program at the postsecondary level that combines technical and
			 theoretical training through structured on-the-job learning with related
			 instruction (in a classroom or through distance learning) while an individual
			 is employed, working under the direction of qualified personnel or a mentor,
			 and earning incremental wage increases aligned to enhanced job proficiency,
			 resulting in the acquisition of a nationally recognized and portable
			 certificate, under a plan approved by the Office of Apprenticeship of the
			 Department of Labor or by a State agency recognized by the Department of
			 Labor.
			(10)Secondary schoolThe term secondary school has
			 the meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			(11)SecretaryThe term Secretary means the
			 Secretary of Labor.
			(12)Young peopleThe term young people means
			 individuals who are between the ages of 14 and 24, inclusive, at the time of
			 commencement of participation in services funded through a grant under section
			 4.
			4.Grants authorized
			(a)In generalThe Secretary, in consultation with the
			 Secretary of Education, the Secretary of Health and Human Services, the
			 Secretary of Housing and Urban Development, the Attorney General of the United
			 States, the Federal Youth Development Council, and leaders in the field of
			 working with young people in disadvantaged situations, shall award grants, on a
			 competitive basis, to eligible entities to enable the eligible entities to pay
			 the costs of—
				(1)developing and implementing a strategy to
			 identify young people in disadvantaged situations; and
				(2)providing such young people with support
			 needed to—
					(A)graduate from secondary school;
					(B)attain a postsecondary credential,
			 including a 2-year or 4-year credential from an institution of higher
			 education, an industry-recognized credential, or certification from a
			 registered apprenticeship program; and
					(C)secure and succeed in a family-supporting
			 career.
					(b)Minimum grant amountThe Secretary shall award a grant under
			 this section in an amount that—
				(1)is appropriate to achieve the goals and
			 implement the activities described in the application submitted under section
			 5; and
				(2)is not less than $1,000,000 per
			 year.
				(c)Duration of grantA grant under this section shall be awarded
			 for a period of 5 years, and may be renewed at the discretion of the Secretary
			 based on the effective performance of the eligible entity under the preceding
			 grant in accordance with the levels of performance determined by the eligible
			 entity and the Secretary pursuant to section 9(b).
			(d)Equitable geographic distribution of
			 fundsThe Secretary shall
			 ensure an equitable and appropriate distribution of grants awarded under this
			 section among eligible entities—
				(1)serving urban, rural, and suburban areas;
			 and
				(2)with varying degrees of experience and
			 expertise in serving young people in disadvantaged situations.
				(e)Fiscal and administrative
			 agentsAn eligible entity
			 shall choose an entity to be the fiscal agent and an entity to be the
			 administrative agent for the grant funds received under this section.
			(f)Existing partnershipAn existing workforce, education, or youth
			 development partnership, coalition, or organization may serve as the eligible
			 entity for the purposes of grants under this section if the partnership,
			 coalition, or organization includes, or modifies the members of the
			 partnership, coalition, or organization to include, the individuals required to
			 be included in the eligible entity under section 3(2).
			5.Application
			(a)In generalAn eligible entity that desires a grant
			 under section 4 shall submit an application to the Secretary at such time, in
			 such manner, and containing such information as the Secretary may
			 require.
			(b)ContentsAn application submitted under this section
			 shall include—
				(1)a description of the eligible entity
			 submitting the application, including a description of the fiscal agent and the
			 administrative agent for the grant;
				(2)a description of the strategy that the
			 eligible entity will use to carry out the purpose of this Act, which shall
			 include—
					(A)a well-developed education component, which
			 may include an emphasis on basic literacy and the skills needed in science,
			 technology, engineering, and mathematics;
					(B)a work preparation component, which may
			 include a hands-on internship, work experience, or national or community
			 service, that promotes the development of applied skills such as oral and
			 written communication, teamwork, leadership, and critical thinking; and
					(C)a youth support component, including the
			 array of comprehensive support services that will—
						(i)address the challenges that caused the
			 young people in disadvantaged situations to leave school without a secondary
			 school diploma;
						(ii)remove barriers to and support the
			 attainment of—
							(I)the graduation of such young people from
			 secondary school;
							(II)a postsecondary credential, including a
			 2-year or 4-year credential from an institution of higher education, an
			 industry-recognized credential, or certification from a registered
			 apprenticeship program; and
							(III)success in a family-supporting career;
			 and
							(iii)provide appropriate case management to
			 ensure young people achieve the purposes described in section 2;
						(3)a needs assessment of the community to be
			 assisted under the grant, including—
					(A)an estimate of the number of young people
			 in disadvantaged situations in the community; and
					(B)an assessment of resources available in the
			 community that can help such young people—
						(i)address the challenges that caused such
			 young people to leave school without a secondary school diploma;
						(ii)return to an appropriate educational
			 setting;
						(iii)attain a secondary school diploma;
						(iv)attain a postsecondary credential,
			 including a 2-year or 4-year credential from an institution of higher
			 education, an industry-recognized credential, or certification from a
			 registered apprenticeship program; and
						(v)secure and succeed in a family-supporting
			 career;
						(4)a plan for identifying and engaging young
			 people in disadvantaged situations and connecting such young people with a
			 continuum of comprehensive and coordinated resources that can help such young
			 people attain a secondary school diploma, a recognized postsecondary
			 credential, including a 2-year or 4-year credential from an institution of
			 higher education, an industry-recognized credential, or certification from a
			 registered apprenticeship program, and secure and succeed in a
			 family-supporting career, including a description of—
					(A)the needs of such young people that will be
			 met by the eligible entity through the grant;
					(B)the identities, roles, and capacity of the
			 partners in the eligible entity to fulfill the needs described in subparagraph
			 (A), including a description of the role to be played by—
						(i)secondary schools and postsecondary
			 institutions in constructing education programming;
						(ii)the local workforce system, including
			 one-stop career centers and businesses, in developing and implementing the
			 workforce preparation activities; and
						(iii)youth serving systems, including the
			 juvenile justice system, and other community-based organizations in providing
			 outreach, support, and direct service;
						(C)a plan to leverage non-Federal (including
			 in-kind) resources and a plan for sustainability beyond the grant
			 period;
					(D)the services to be provided through the
			 grant to carry out the strategy described in paragraph (2) and a description of
			 the process that will be used to award subgrants and contracts under section 7
			 for the provision of such services;
					(E)the research and evidence base indicating
			 why the selected strategy and selection of services will be effective in
			 meeting the comprehensive needs of the young people in disadvantaged situations
			 identified in the community;
					(F)the goals, intended outcomes, and
			 performance measures of the eligible entity's strategy in accordance with the
			 performance measures under section 9(b);
					(G)a statement of concurrence on the
			 application, signed by the partners in the eligible entity, that outlines the
			 specific roles and responsibilities of the partners as the roles and
			 responsibilities relate to the functioning of the eligible entity; and
					(H)a plan to create, or include an existing,
			 youth advisory council, that is composed of young people in disadvantaged
			 situations from the community to be served, to make recommendations regarding
			 the services to be provided under the grant;
					(5)a description of the system that will be
			 put in place to—
					(A)provide case management, counseling,
			 intensive placement and follow-up services, adult advocacy, or mentoring to
			 help young people in disadvantaged situations and their families access the
			 various systems, resources, and supports necessary to ensure such young
			 people's success; and
					(B)ensure that young people receiving services
			 through the grant will receive individualized case management to ensure that
			 the young people achieve the purposes described in section 2(2),
			 including—
						(i)an assessment of needs;
						(ii)coordination of appropriate services;
			 and
						(iii)academic preparation and support for entry,
			 persistence, and completion of postsecondary education;
						(6)a description of how the eligible entity
			 will ensure that every young person served under the grant receives
			 comprehensive services, including receiving not less than 1 workforce
			 preparation service as described in section 7(b)(1), not less than 1 education
			 support service as described in section 7(b)(2), and not less than 1 youth
			 support service as described in section 7(b)(3), until the young person—
					(A)attains a secondary school diploma, a
			 2-year or 4-year credential from an institution of higher education, an
			 industry-recognized credential, or certification from a registered
			 apprenticeship program; and
					(B)secures and succeeds in a family-supporting
			 career;
					(7)a description of how the strategy to be
			 implemented under the grant will identify, engage, and provide services to
			 young people in disadvantaged situations who—
					(A)are or were previously homeless children
			 and youths;
					(B)were previously under the care and
			 placement responsibility of the State agency responsible for administering a
			 plan under parts B and E of title IV of the Social Security Act (42 U.S.C. 621
			 et seq., 670 et seq.);
					(C)were under the custody of the State’s
			 juvenile justice system or criminal justice system; or
					(D)have a disability;
					(8)a description of how public and private
			 services that exist on the date of submission of the application will be
			 coordinated and integrated in order to implement and sustain the strategy under
			 the grant;
				(9)a description of how Federal, State, and
			 local private and public funds will be leveraged, coordinated, and integrated
			 in order to implement the strategy under the grant;
				(10)a description of how the strategy to be
			 implemented under the grant strengthens, and does not duplicate, efforts within
			 the community to be served under the grant that are funded under chapter 4 of
			 subtitle B of title I of the Workforce Investment Act of 1998 (29 U.S.C. 2851
			 et seq.); and
				(11)a description of how the strategy to be
			 implemented under the grant aligns with the efforts of the local educational
			 agency serving the community assisted under the grant to improve secondary
			 schools, including efforts focused on—
					(A)students who are off-track to an on-time
			 graduation; and
					(B)recuperative strategies.
					(c)Existing plans, assessments, and
			 strategiesPlans, needs
			 assessments, and strategies that have been developed by an eligible entity or
			 the partners in the eligible entity may be used to satisfy the requirements of
			 this section if such plans, needs assessments, or strategies—
				(1)include the information required by this
			 section, or can be modified to include the information required by this
			 section; and
				(2)are submitted to the Secretary with such
			 modifications.
				6.PriorityIn awarding grants to eligible entities
			 under section 4, the Secretary shall give priority to applications from
			 eligible entities proposing—
			(1)to serve areas with disproportionately high
			 numbers or percentages of young people who have left secondary school without
			 obtaining a secondary school diploma or its recognized equivalent;
			(2)to serve areas with high concentrations of
			 young people in families whose family income is not more than 200 percent of
			 the poverty line (as determined under section 673(2) of the Community Services
			 Block Grant Act (42 U.S.C. 9902(2))); and
			(3)to serve areas with high numbers or
			 percentages of young people who are unemployed or underemployed.
			7.Selection criteriaThe Secretary shall award grants to eligible
			 entities under section 4 based on selection criteria that includes the
			 following:
			(1)Best practices or researchThe extent to which the application
			 submitted by an eligible entity under section 5 is rooted in documented best
			 practices or research.
			(2)IntegrationThe extent to which the application
			 demonstrates the integration of multiple services into a comprehensive,
			 coordinated continuum that meets the holistic needs of young people, including
			 health services, mental health services, housing, civic opportunities, job
			 readiness, work experience, school readiness, reenrollment in school, and
			 connections to family and community.
			(3)Leadership and community
			 involvementThe extent to
			 which the application demonstrates the leadership and substantive involvement
			 of the business community, the mayor or appropriate chief executive officers of
			 the general purpose local government, and the public and nonprofit sectors of
			 the community served by the grant.
			(4)Leveraging and sustainabilityThe extent to which the application
			 demonstrates that resources from multiple sources will be leveraged to
			 implement the grant, and the extent to which the application demonstrates a
			 plan for sustainability beyond the grant period.
			8.Use of funds
			(a)Subgrants
				(1)In generalEach eligible entity receiving a grant
			 under section 4 shall use the grant funds—
					(A)to award subgrants and contracts to
			 community-based organizations and other entities to enable the organizations
			 and entities to provide a comprehensive array of coordinated activities that
			 will—
						(i)support the educational, vocational,
			 social, emotional, and civic needs of young people in disadvantaged situations;
			 and
						(ii)allow such young people to graduate from
			 secondary school, attain a postsecondary credential, including a 2-year or
			 4-year credential from an institution of higher education, an
			 industry-recognized credential, or certification from a registered
			 apprenticeship program, and secure and succeed in a family-supporting
			 career;
						(B)for training, technical assistance, and
			 professional development for the organizations and entities that is offered by
			 local or national organizations;
					(C)for coordinating the overall effort of the
			 eligible entity; or
					(D)for the reasonable costs associated with
			 the administration and oversight of the grants under section 4.
					(2)Use of subgrant fundsEach organization or entity receiving a
			 subgrant or contract under this Act—
					(A)shall use the subgrant or contract funds to
			 carry out a workforce preparation service, an education support service, or a
			 youth support service, described in paragraphs (1), (2), and (3) of subsection
			 (b), respectively; and
					(B)may use the subgrant or contract funds to
			 carry out an activity described in paragraph (4) or (5) of subsection
			 (b).
					(b)Allowable activitiesThe services and activities referred to in
			 subsection (a)(2) include the following:
				(1)Work and career preparation
					(A)Workforce preparationJob training, youth entrepreneurship,
			 technological and vocational skill building, meaningful internship and
			 apprenticeship opportunities, and other workforce preparation activities
			 developed in partnership with the business community and other
			 employers.
					(B)Exposure and preparation for
			 careersStrategies that will
			 expose young people in disadvantaged situations to, and prepare such young
			 people for, careers, including careers in high-growth, high-demand industries
			 that require the use of science, technology, engineering, and mathematics
			 skills.
					(C)Applied
			 skillsStrategies that
			 promote the development of applied skills in such young people, including oral
			 and written communication, teamwork, leadership, critical thinking, and a
			 commitment to social and civic responsibility, including service-learning
			 activities.
					(D)CompensationCompensation for employment opportunities
			 for such young people, including summer and year-round employment
			 opportunities, national and community service, service-learning, and work
			 experience.
					(2)Education support
					(A)Education programmingEducation programming for such young
			 people, including assessment, instruction, tutoring, and technology supports to
			 academic instruction.
					(B)Career and technical
			 educationCareer and
			 technical education.
					(C)Dual enrollment programs and early college
			 high schoolsParticipation in
			 dual enrollment programs, early college high schools, and other proven models
			 for supporting the educational achievement of disadvantaged youth.
					(D)Postsecondary credentialsPrograms that provide young people with a
			 postsecondary credential from an institution of higher education, a non-profit
			 educational institution that offers an industry recognized credential, or a
			 registered apprenticeship program, which may include attainment of a GED, only
			 if the GED attainment is an element of the pathway toward achieving such
			 credential or certification.
					(E)Transition supportSupport for young people in their
			 transition into and their successful completion of postsecondary
			 education.
					(F)Financial assistanceFinancial assistance for such young people
			 for education support services and for higher education.
					(3)Youth support
					(A)Case managementCase management, including using subgrant
			 or contract funds for youth centers to serve as points of access and continued
			 support.
					(B)Health, mental health, or drug treatment
			 servicesHealth services,
			 mental health services, or drug treatment services.
					(C)HousingHousing.
					(D)TransportationTransportation.
					(E)Childcare or family support
			 servicesChildcare services
			 or family support services.
					(F)Mentoring activitiesMentoring activities for such young people,
			 including one-to-one relationship building and tutoring.
					(4)Curriculum developmentCurriculum development that promotes
			 contextual learning.
				(5)Other services or
			 opportunitiesOther services
			 or opportunities that the Secretary or the eligible entity determine will help
			 carry out the purposes of this Act.
				(c)Eligible participantsAn eligible entity receiving a grant under
			 section 4 shall ensure that, of the group of young people in disadvantaged
			 situations who receive the services and participate in the activities described
			 in subsections (a) and (b) under the grant, not less than 75 percent of the
			 group shall be young people who—
				(1)left secondary school without receiving a
			 secondary school diploma; and
				(2)regardless of educational status—
					(A)face a barrier to employment or do not have
			 the skills to obtain employment or enter postsecondary education; and
					(B)(i)are or were previously homeless children
			 and youths;
						(ii)were previously under the care and
			 placement responsibility of the State agency responsible for administering a
			 plan under parts B and E of title IV of the Social Security Act (42 U.S.C. 621
			 et seq., 670 et seq.);
						(iii)were under the custody of the juvenile
			 justice or criminal justice system; or
						(iv)have a disability.
						(d)Waiver of multiple service
			 requirementThe Secretary may
			 waive the requirement of subsection (a) regarding the provision of a
			 comprehensive array of coordinated activities for an eligible entity receiving
			 a grant under section 4 to permit not more than 25 percent of the young people
			 served by the eligible entity under the grant to receive only 1 or more
			 services among the allowable activities described in subsection (b) if the
			 eligible entity determines that such young people only need 1 or more such
			 services in order to—
				(1)attain a secondary school diploma;
				(2)attain a recognized postsecondary
			 credential, including a 2-year or 4-year credential from an institution of
			 higher education, an industry-recognized credential, or certification from a
			 registered apprenticeship program; and
				(3)secure and succeed in a family-supporting
			 career.
				9.Accountability, performance measures, and
			 evaluation
			(a)PurposeThe purpose of this section is to establish
			 an accountability system, comprised of the activities described in this
			 section, in order to—
				(1)assess the effectiveness of grants under
			 section 4 in helping disadvantaged youth—
					(A)attain a secondary school diploma;
					(B)attain a 2-year or 4-year credential from
			 an institution of higher education, an industry recognized credential, or
			 certification from a registered apprenticeship program; and
					(C)secure and succeed in a family-supporting
			 career;
					(2)identify and disseminate effective
			 practices to strengthen performance; and
				(3)maximize the return on investment of
			 Federal funds in activities assisted pursuant to a grant under section
			 4.
				(b)Performance measures
				(1)In generalFor each eligible entity, performance
			 measures shall consist of the indicators of performance described in paragraph
			 (2) and the level of performance described in paragraph (3).
				(2)Indicators of performanceThe indicators of performance referred to
			 in paragraph (1) shall consist of the following:
					(A)Interim indicators
						(i)Youth participationYouth participation in activities funded
			 under section 4.
						(ii)Youth
			 progressYouth progress
			 towards attainment of a secondary school diploma.
						(iii)Youth attainmentYouth attainment of a secondary school
			 diploma.
						(B)Transitional indicators
						(i)Diploma, and entrance into education or
			 employmentYouth acquisition
			 of a secondary school diploma, and entrance into postsecondary education or
			 employment.
						(ii)CredentialYouth attainment of 1 or more recognized
			 postsecondary credentials, which may include a certificate, a license, a
			 journey-status card, or an associate degree or baccalaureate degree.
						(C)Long-term indicators
						(i)Employment, diploma, and
			 credentialEmployment of
			 individuals who participated in activities funded under section 4, attained a
			 secondary school diploma, and attained 1 or more recognized credentials, which
			 may include a certificate, license, journey-status card, or associate degree or
			 baccalaureate degree.
						(ii)Initial wage or salary levelThe initial wage or salary level of
			 individuals described in clause (i).
						(3)Level of performanceFor each indicator of performance described
			 in paragraph (2), the Secretary, in coordination with the eligible entity,
			 shall determine a level of performance expressed in objective, quantifiable,
			 and measurable form and in a way to show the progress of the eligible entity
			 toward continuously improving performance.
				(4)Eligible entity measures
					(A)In generalEach eligible entity that receives a grant
			 under section 4 shall reach agreement with the Secretary on the levels of
			 performance for the years covered by the grant. The levels of performance shall
			 take into account the economic conditions of the area served, youth
			 characteristics, secondary school graduation rates, and the activities or
			 services provided under the grant.
					(B)AdjustmentsIf unanticipated circumstances arise
			 resulting in a significant change in the economic conditions, youth
			 characteristics, secondary school graduation rates, or activities or services
			 provided in the community served under the grant, then the eligible entity may
			 request that the Secretary adjust the level of performance for the eligible
			 entity.
					(c)AssuranceEach eligible entity that receives a grant
			 under section 4 shall provide an assurance to the Secretary, as part of the
			 application submitted under section 5, that the eligible entity will—
				(1)report progress toward achieving the
			 indicators under subsection (b) beyond the grant period for young people served
			 under the grant; and
				(2)use funds provided under the grant for such
			 progress reporting.
				(d)Reports
				(1)In generalEach eligible entity that receives a grant
			 under section 4 shall annually, for each year of the grant, provide a report to
			 the Secretary that includes the progress of the eligible entity in
			 accomplishing the performance measures for the eligible entity. The annual
			 report shall include—
					(A)information on the progress each eligible
			 entity made in accomplishing its performance measures, disaggregated by the
			 subgroups described in section 1111(b)(2)(C)(v)(II) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II));
					(B)the costs of the activities supported under
			 the grant under section 4, including—
						(i)the type of cost, such as cash, personnel,
			 equipment, supplies, or materials, or other cost;
						(ii)the sources used to pay such costs, such
			 as—
							(I)funding from other Federal, State, or local
			 public programs; or
							(II)private sector or philanthropic
			 contributions; and
							(iii)the dollar value of the resources leveraged
			 to cover such costs and support the activities;
						(C)any fiscal and management accountability
			 information required by the Secretary, which information shall use sound
			 financial and management practices;
					(D)the characteristics and number of young
			 people in disadvantaged situations served by the services and activities
			 provided under the grant; and
					(E)the services and supports provided under
			 the grant.
					(2)Valid and reliable
			 informationIn preparing the
			 reports under this subsection, each eligible entity shall establish procedures,
			 consistent with guidelines issued by the Secretary, to ensure that the
			 information contained in the reports is valid and reliable.
				(e)EvaluationNot later than 90 days after the date of
			 enactment of this Act, the Secretary shall award a grant or a contract to an
			 entity outside the Department of Labor for an evaluation of the activities
			 assisted under the grants awarded under section 4. Such evaluation
			 shall—
				(1)evaluate a subgroup of eligible entities
			 that received a grant under section 4;
				(2)include an analysis and documentation of
			 the strategies implemented by the eligible entities assisted under the grants
			 awarded under section 4 and the key lessons learned, as such lessons relate to
			 program design, systems coordination, and implementation;
				(3)measure the outcomes, and progress toward
			 the outcomes, of the strategies implemented under the grants under section 4 in
			 terms of the interim and transitional indicators of performance under
			 subsection (b)(2), and if feasible, the long-term indicators of performance
			 under such subsection;
				(4)document the incremental progress of such
			 young people over time on the outcomes measured under paragraph (3);
				(5)measure the return on investment resulting
			 from the activities funded with grants under section 4; and
				(6)begin as soon as practicable after the
			 awarding of the grant or contract under this section and continue throughout
			 the duration of the periods of the grants under section 4 so that the plans
			 included in the applications under section 5 may be informed by, and conducive
			 to, the evaluation.
				10.Technical assistance and best
			 practicesThe Secretary
			 shall—
			(1)in consultation with the Federal Youth
			 Development Council and the Coordinating Council on Juvenile Justice and
			 Delinquency Prevention established under section 206 of the Juvenile Justice
			 and Delinquency Prevention Act of 1974 (42 U.S.C. 5616), the Shared Youth
			 Vision, and other related agencies, disseminate best practices that emerge from
			 the program assisted under this Act in identifying young people in
			 disadvantaged situations, and in implementing effective public and private
			 strategies for preparing such young people to be successful students, workers,
			 and citizens during and after implementation of the program; and
			(2)provide, directly or through a grant or
			 contract with 1 or more nonprofit organizations selected through a competitive
			 process, training, technical assistance, and professional development for
			 organizations serving young people in disadvantaged situations, including
			 organizations serving such young people that do not receive funding under this
			 Act.
			11.Authorization of appropriations
			(a)In generalThere are authorized to be appropriated to
			 carry out this Act $1,000,000,000 for fiscal year 2010 and such sums as may be
			 necessary for each of the fiscal years 2011 through 2014.
			(b)AllocationOf the amounts appropriated to carry out
			 this section for each fiscal year, the Secretary shall use—
				(1)not less than 90 percent of such amount for
			 grants to eligible entities under section 4; and
				(2)a total of not more than 10 percent of such
			 amount for the evaluation under section 9(b) and the training, technical
			 assistance, and dissemination of best practices under section 10.
				
